Name: Commission Regulation (EC) No 1402/94 of 20 June 1994 laying down detailed rules for the application of Council Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece in 1994
 Type: Regulation
 Subject Matter: plant product;  trade policy;  organisation of transport;  Europe;  transport policy
 Date Published: nan

 No L 154/4 Official Journal of the European Communities 21 . 6. 94 COMMISSION REGULATION (EC) No 1402/94 of 20 June 1994 laying down detailed rules for the application of Council Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece in 1994 Whereas the Management Committee for Fruit and Vege ­ tables has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables origina ­ ting in Greece ('), as last amended by Regulation (EC) No 1016/94 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3438/92, introduces a special temporary allowance in 1992, 1993 and 1994 for consignments, transported by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain and Portugal, of certain fresh fruit and vegetables originating in Greece ; Whereas detailed rules for the application of Regulation (EEC) No 3438/92 have already been laid down in respect of consignments in 1992 and 1993 ; Whereas it is necessary to determine the consignors and consignments eligible for the special temporary compen ­ sation in 1994 and the essential information which must appear on application for that compensation ; Whereas the additional costs arising from the need to avoid the former Yugoslavia can reasonably be regarded as being the same for the various means of transport and the various destinations concerned ; Whereas applications for the special temporary compen ­ sation should be checked and serious irregularities should be penalized ; Whereas it is necessary to specify the information to be sent to the Commission by the competent Greek authority and the relevant time limit ; Whereas the provisions in this Regulation must be applied with effect from 1 January 1994 ; HAS ADOPTED THIS REGULATION : Article 1 The special temporary compensation referred to in Article 1 of Regulation (EEC) No 3438/92 shall be granted : (a) to the consignors, be they natural or legal persons, who actually met the cost of the consignments in question ; (b) for the consignments leaving the territory of Greece during 1994 ; (c) for quantities actually imported into a Member State other than Italy, Spain and Portugal . Article 2 1 . Applications for the special temporary compensation shall be submitted to the competent Greek authority not later than six months after the consignments in question were dispatched. However, such applications shall be submitted not later than six months following the entry into force of this Regulation in the case of consignments dispatched before that date . 2. Applications shall include : (a) the name or business name of the applicant and the address ; (b) the total quantities of products qualifying under Article 1 of Regulation (EEC) No 3438/92 and Article 1 of this Regulation, expressed in net weight and broken down by product and consignment ; (c) for each consignment :  the total quantity expressed in net weight and broken down by product,  the Member State of destination,  the means of transport used,  the invoice for the transport costs, made out to the applicant and receipted, or a copy of the transport document if it indicates the person who actually met the cost of the consignment, (') OJ No L 350, 1 . 12. 1992, p. 1 . (2) OJ No L 112, 3 . 5. 1994, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p . 32. 21 . 6 . 94 Official Journal of the European Communities No L 154/5  a copy of the T5 document drawn up by the Greek authorities and endorsed by the Member State of destination,  a declaration by the applicant that the products consigned originated in Greece . 3 . The competent Greek authority shall decide on the admissibility of applications . Article 3 1 . The amount of the special temporary compensation referred to in Article 1 of Regulation (EEC) No 3438/92 is hereby fixed at ECU 4 per 100 kilograms net weight for consignments dispatched in 1994. 2. The rate to be applied for converting the special temporary compensation into Greek drachmas shall be the agricultural conversion rate obtaining on the date of issue of the T5 document referred to in the fifth indent of Article 2 (2) (c). 3 . Payment of the special temporary compensation shall be made not later than two months after submission of the application , provided that the application has been declared admissible. Article 4 The competent Greek authorities shall carry out all checks relating to the grant of the special temporary compensation . Article 5 1 . In cases where the special temporary compensation has been wrongly paid, the competent Greek authorities shall take steps to recover the amounts paid, plus interest running from the date of payment until actual recovery and, in the case of grave irregularities, a penalty equal to the amount wrongly paid. The rate applied for calculating the interest shall be the rate in force under Greek law for similar recovery operations. 2. The special temporary compensation recovered and, where appropriate, the interest and penalty shall be paid to the disbursing agencies or departments who shall deduct the amount concerned from the expenditure financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section . Article 6 By 31 August 1995 at the latest, the competent Greek authority shall notify the Commission of the total quanti ­ ties of products covered by admissible applications under this Regulation, broken down by product, means of trans ­ port and Member State of destination. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1994. For the Commission Rene STEICHEN Member of the Commission